
	
		I
		111th CONGRESS
		2d Session
		H. R. 5428
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to educate
		  certain staff of the Department of Veterans Affairs and to inform veterans
		  about the Injured and Amputee Veterans Bill of Rights, and for other
		  purposes.
	
	
		1.Injured
			 and Amputee Veterans Bill of Rights
			(a)DisplayThe Secretary of Veterans Affairs shall
			 ensure that the Injured and Amputee Veterans Bill of Rights described in
			 subsection (d) is printed on signage in accessible formats and displayed
			 prominently and conspicuously in each prosthetics and orthotics clinic of the
			 Department of Veterans Affairs.
			(b)Education of
			 Department employeesThe
			 Secretary of Veterans Affairs shall ensure that employees of the Department of
			 Veterans Affairs who work at prosthetics and orthotics clinics and who work as
			 patient advocates with veterans who receive care at such clinics, including
			 Federal recovery coordinators and case managers, receive training on the
			 Injured and Amputee Veterans Bill of Rights described in subsection (d).
			(c)Outreach to
			 veteransThe Secretary of
			 Veterans Affairs shall conduct outreach to inform veterans about the Injured
			 and Amputee Veterans Bill of Rights described in subsection (d) by—
				(1)ensuring that such Bill of Rights is
			 available on the Internet Web site of the Department of Veterans Affairs;
			 and
				(2)conducting other
			 types of outreach targeted at specific groups of veterans, which may include
			 outreach conducted on other Internet Web sites or through veterans service
			 organizations.
				(d)Injured and
			 Amputee Veterans Bill of RightsThe Injured and Amputee Veterans Bill of
			 Rights described in this subsection is a statement that injured and amputee
			 veterans should have, at a minimum, the following rights:
				(1)The right to
			 access the highest quality prosthetic and orthotic care, including the right to
			 the most appropriate technology and best qualified practitioners.
				(2)The right to
			 continuity of care in the transition from the Department of Defense health
			 program to the Department of Veterans Affairs health care system, including
			 comparable benefits relating to prosthetic and orthotic services.
				(3)The right to
			 select the practitioner that best meets their orthotic and prosthetic needs,
			 whether or not that practitioner is an employee of the Department of Veterans
			 Affairs, a private practitioner who has entered into a contract with the
			 Secretary of Veterans Affairs to provide prosthetic and orthotic services, or a
			 private practitioner with specialized expertise.
				(4)The right to
			 consistent and portable health care, including the right to obtain comparable
			 services and technology at any medical facility of the Department of Veterans
			 Affairs across the country.
				(5)The right to
			 timely and efficient prosthetic and orthotic care, including a speedy
			 authorization process with expedited authorization available for veterans
			 visiting from another area of the country.
				(6)The right to play
			 a meaningful role in rehabilitation decisions, including the right to receive a
			 second opinion regarding prosthetic and orthotic treatment options.
				(7)The right to
			 receive appropriate treatment, including the right to receive both a primary
			 prosthesis or orthosis and a functional spare.
				(8)The right to be
			 treated with respect and dignity and have an optimal quality of life both
			 during and after rehabilitation.
				(9)The right to
			 transition and readjust to civilian life in an honorable manner, including by
			 having ample access to vocational rehabilitation, employment programs, and
			 housing assistance.
				(e)Monitoring and
			 resolution of complaints
				(1)In
			 generalThe Secretary of Veterans Affairs, acting through the
			 veteran liaison at each medical center of the Department of Veterans Affairs,
			 shall collect information relating to the alleged mistreatment of injured and
			 amputee veterans.
				(2)Quarterly
			 reportsFor each fiscal quarter, the veteran liaison at each
			 medical center of the Department shall submit to the Chief Consultant of
			 Prosthetics and Sensory Aids of the Department a report on any information
			 collected under paragraph (1) during that quarter.
				(3)Investigation
			 and addressing of complaintsThe Chief Consultant, in cooperation
			 with appropriate employees of a medical center of the Department, shall
			 investigate and address any information collected under paragraph (1) at that
			 medical center.
				
